DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 14-25 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/02/2020 have been taken into account.

Response to Amendment
In the amendment dated 05/11/2021, the following has occurred: Claims 14 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Billimack shows that the U-profile legs have sections 110, 210 that are curved outwardly and are not parallel to each other at a uniform spacing. Billimack does not disclose U-profile legs that are positioned parallel to each other along a total length thereof at a uniform spacing from each other.” – A new interpretation of Billimack has been made in response to the newly added language and as such the legs extending from ends 140, 240 to ends 120, 220 read on the claims as they are parallel over their entire length.

Applicant’s arguments with respect to the 103 rejection of claims 14, 16-17, 19-20, 22, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 05/11/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 17-18, and 21-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Billimack (US Pub. No. 2017/0045159).
Regarding Claim 14, Billimack discloses a wall hook comprising a U-profile bracket (Billimack: Fig. 3-4; 100, 200) bent from a wire; the U-profile bracket comprising U-profile legs (Billimack: Fig. 3-4; 120, 130, 140, 220, 230, 240) positioned parallel to each other along a total length thereof at a uniform spacing from each other and each comprising a first end (Billimack: Fig. 3-4; 140, 240) and a second end (Billimack: Fig. 3-4; 120, 220) opposite the first end, wherein the uniform spacing between the U-profile legs is matched to a diameter of a screw shaft of a fastening screw with which the U-profile bracket is to be connected to a wall (intended use); the U-profile bracket comprising a U-profile base (Billimack: Fig. 3-4; 59) connecting the first ends of the U-profile legs to each other, wherein the second ends of the U-profile legs leave open an opening (Billimack: Fig. 3-4; 58) between them; the U-profile bracket (Billimack: Fig. 4; 145) of at least one of the U-profile legs.  
Regarding Claim 15, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) is arranged at the U-profile base.  
Regarding Claim 17, Billimack discloses the wall hook according to claim 14, wherein the wire has a circular cross section (Billimack: [0013]).  
Regarding Claim 18, Billimack discloses the wall hook according to claim 14, wherein the wire has a rectangular cross section (Billimack: [0013]).  
Regarding Claim 21, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) is positioned at an angle of 145⁰ relative to the at least one of the U-profile legs (Billimack: Fig. 3-4; 120, 130, 140, 220, 230, 240).  
Regarding Claim 22, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) comprises an angled portion.  
Regarding Claim 23, Billimack discloses the wall hook according to claim 14, wherein the wire is elastically deformable such that the U-profile legs (Billimack: Fig. 3-4; 120, 130, 140, 220, 230, 240) are curved across a length thereof so as to be under pretension when the U-shaped bracket is connected to a wall.  
Regarding Claim 24, Billimack discloses the wall hook according to claim 14, further comprising a securing element (Billimack: Fig. 4; 110, 210) arranged at the second end of one of the U- profile legs (Billimack: Fig. 3-4; 120, 130, 140, 220, 230, 240).
Regarding Claim 25, Billimack discloses the wall hook according to claim 24, wherein the securing element (Billimack: Fig. 4; 110, 210) is an eye or a loop.

Claims 14, 15-16, 19-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repac (US Pub. No. 2008/0265123).
Claim 14, Repac discloses a wall hook comprising a U-profile bracket (Repac: Fig. 16-18) bent from a wire; the U-profile bracket comprising U-profile legs (Repac: Fig. 16-18; 12a, 12b, 26a, 26b, 16a, 16b) positioned parallel to each other along a total length thereof at a uniform spacing from each other and each comprising a first end (Repac: Fig. 16-18; 12a, 12b) and a second end (Repac: Fig. 16-18; 16a, 16b) opposite the first end, wherein the uniform spacing between the U-profile legs is matched to a diameter of a screw shaft of a fastening screw with which the U-profile bracket is to be connected to a wall (intended use); the U-profile bracket comprising a U-profile base (Repac: Fig. 16-18; 72a, 72b, 78) connecting the first ends of the U-profile legs to each other, wherein the second ends of the U-profile legs leave open an opening between them; the U-profile bracket comprising a hook part formed by at least one bent section (Repac: Fig. 16-18; 12a, 12b, 72a, 72b, 78 / 18, 20) of at least one of the U-profile legs.  
Regarding Claim 15, Repac discloses the wall hook according to claim 14, wherein the at least one bent section (Repac: Fig. 16-18; 12a, 12b, 72a, 72b, 78) is arranged at the U-profile base.
Regarding Claim 16, Repac discloses the wall hook according to claim 14, wherein the at least one bent section (Repac: Fig. 16-18; 18, 20) is arranged at the second end of the at least one of the U-profile legs (Repac: Fig. 16-18; 12a, 12b, 26a, 26b, 16a, 16b).  
Regarding Claim 19, Repac discloses the wall hook according to claim 14, wherein a first one of the U-profile legs (Repac: Fig. 16-18; 12b, 26b, 16b) is longer than a second one of the U-profile legs (Repac: Fig. 16-18; 12a, 26a, 16a).  
Regarding Claim 20, Repac discloses the wall hook according to claim 19, wherein the at least one bent section (Repac: Fig. 16-18; 18, 20) is arranged at the second end of said first U-profile leg (Petersen: Annotated Fig. 1; L1, 116, 122) that is longer.  
Claim 22, Repac discloses the wall hook according to claim 14, wherein the at least one bent section (Repac: Fig. 16-18; 12a, 12b, 72a, 72b, 78 / 18, 20) comprises an angled portion.  
Regarding Claim 24, Repac discloses the wall hook according to claim 14, further comprising a securing element (Repac: Fig. 16; 30) arranged at the second end of one of the U- profile legs.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631